Citation Nr: 0732113	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for sensory nerve neuropathy of the trigeminal 
nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

The veteran's claim was remanded by the Board for further 
development in June 2005 and again in December 2006.  The 
development has been completed and the veteran's claim is now 
ready for Board review.


FINDING OF FACT

The veteran does not have sensory nerve neuropathy of the 
trigeminal nerve due to VA administered Botox injections, due 
to VA prescribed medication, or due to any other form of VA 
treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for sensory nerve neuropathy of the 
trigeminal nerve are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

In this case the RO issued the appellant the required VCAA 
notice in February 2007, subsequent to the October 2000 
rating decision which denied his claim.  Since the notice was 
issued subsequent to the rating decision on appeal, there was 
notice error with respect to the timing of the notice.  In a 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit), the court held that all VCAA 
notice errors are presumed prejudicial, not just with regard 
to the first element notice.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir 2007).  A notice error requires reversal unless 
VA can show the error did not affect the essential fairness 
of the adjudication.  Id. at 13-14.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 14.  

In this case, the notice error was cured since after the 
proper notice was received, the veteran had an opportunity to 
submit argument in response to the notice, and the claim was 
readjudicated following the issuance of such notice.  The 
Board therefore concludes that the veteran will not be 
prejudiced from an adjudication of the appeal at this 
juncture.

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
the February 2007 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA medical records.  The veteran was 
also provided VA medical examinations and a VA medical 
opinion was obtained.  The veteran submitted private medical 
records and he provided testimony before a Hearing Officer 
and then on another occasion he provided testimony before a 
Veterans Law Judge.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any obtainable pertinent 
records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Law and Regulations:

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

A VA final rule provided regulations, in essence, codifying 
the requirements for benefits under 38 U.S.C.A. § 1151(a).  
This change became effective September 2, 2004. 69 Fed. Reg. 
46426 (Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997).  A review of the record reveals that the veteran 
submitted his 1151 claim in February 2000.

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  It must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable heath care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  To 
establish the proximate cause of an additional disability or 
death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  

History and Analysis:

Based upon the evidence of record, the Board finds 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for sensory nerve neuropathy of the trigeminal nerve is not 
warranted.

The VA medical records reveal that the veteran was given 
Botox injections for treatment of dystonia in 1993.  In 1994 
the veteran declined further treatment.

On VA examination in November 2001 the veteran reported 
swelling and numbness of the perioral region and numbness of 
both upper and lower lips since an injury in service in 1945.  
He said that he was hit by a breach block in the chin and 
lower lip, and that he has had pain and numbness of the mouth 
and lips ever since.  It was noted that the veteran developed 
some dystonic movements of the face, lips, eyes, and also 
neck and left hand since 1994.  The veteran was treated by VA 
with Botox injections with some relief of the dystonic 
symptoms.  Examination revealed decreased pinprick sensation 
and light touch sensation on both the upper and lower lip 
areas and chin areas.  There were no abnormal sensory 
findings except the mild dysesthesia noted.

In a May 2005 letter, the veteran's dentist noted that the 
veteran complained of numbness of the perioral musculature 
and chin.  He stated that the veteran had very minimal 
response to stimulation of the nasolabial area and that the 
veteran asserted that the numbness was secondary to a long 
series of Botox injections given to him in the facial area by 
a doctor at the VA hospital.

At both a July 2002 hearing before a hearing officer, and at 
a May 2005 hearing before the undersigned, the veteran 
testified that he was given Botox injections by VA for 
treatment of dystonia.  The veteran asserted that these 
injections resulted in numbness of both upper and lower lips, 
as well as the chin.

On VA examination in January 2006, the diagnosis was sensory 
neuropathy of both upper and lower lips on the left side in 
V2 and V3 distribution of trigeminal nerve.

In August 2006, a January 2006 VA examiner stated that he was 
not sure that he could answer questions regarding Botox 
injections, but he thought that most likely Botox injections 
did not cause the symptoms of trigeminal neuritis the veteran 
experiences.

The veteran's medical records were examined by a VA 
neurologist in June 2007.  The physician noted that the 
veteran had been treated with Botox for apparent dystonia.  
The VA physician opined that Botox causes motor neruo-
muscular blockade and has no effect on sensory nerves.  He 
opined that Botox could not cause V2 and V3 sensory loss.  He 
further stated that even mechanically, as the injections were 
cervical and not facial, the needle could not have damaged V2 
or V3.  The physician also opined that the veteran's 
medications do not cause sensory cranial neuropathy.

While the veteran asserts that he developed sensory nerve 
neuropathy of the trigeminal nerve as a result of VA 
treatment, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board notes that the May 2005 
letter from the veteran's dentist merely transcribes the 
veteran's own assertions, only reporting the history as 
provided to him by the veteran.  The May 2005 letter provides 
no opinion as to the origin of the veteran's sensory 
neuropathy of the trigeminal nerve and thus provides no 
support for the veteran's claim.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  In this case the record does reveal 
that the veteran has sensory nerve neuropathy of the 
trigeminal nerve.  However, the medical evidence does not 
indicate that such disability has resulted from the Botox 
injections the veteran received from VA in the early 1990s or 
from any of the medications provided to the veteran by VA 
medical providers.  Not only is there no medical evidence 
supporting the veteran's claim, but there is medical evidence 
against his claim.  In particular, the veteran's medical 
records were examined by a VA neurologist in June 2007, and 
that physician opined that the veteran's sensory neuropathy 
of the trigeminal nerve was not a result of the Botox 
injections and not a result of the veteran's medications.  
Since the medical evidence clearly indicates that the 
veteran's Botox injections and prescribed medications did not 
cause the veteran's sensory neuropathy of the trigeminal 
nerve, there is no need to make any determination as to 
whether there was any fault in the VA medical treatment 
provided to the veteran.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
and that the criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for sensory nerve neuropathy of the 
trigeminal nerve are not met.




ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for sensory nerve neuropathy of the trigeminal nerve is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


